                                          Case 5:20-cv-08624-LHK Document 123 Filed 08/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     ABCELLERA BIOLOGICS INC, et al.,                    Case No. 20-CV-08624-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING MOTION TO
                                                                                             STAY CASE PENDING INTER
                                  14             v.                                          PARTES REVIEW
                                  15     BERKELEY LIGHTS, INC.,                              Re: Dkt. No. 103
                                  16                    Defendant.

                                  17

                                  18          Before the Court is Defendant Berkeley Lights, Inc.’s (“Defendant”) Motion to Stay Case

                                  19   Pending Inter Partes Review (“IPR”) filed on July 25, 2021. ECF No. 103 (“Mot.”). Defendant

                                  20   states that it has timely filed three petitions for IPRs with the Patent Trial and Appeal Board

                                  21   (“PTAB”) at the U.S. Patent and Trademark Office challenging nearly all the asserted claims of

                                  22   three patents-in-suit as invalid. Id. at 2. Plaintiff AbCellera Biologics Inc. (“Plaintiff”) opposed

                                  23   on August 5, 2021. ECF No. 114. Defendant filed a reply on August 12, 2021. ECF No. 118.

                                  24   Having considered the parties’ submissions, the relevant law, and the record in this case, the Court

                                  25   GRANTS Defendant’s motion and STAYS the instant case until resolution of the IPRs.

                                  26            The power to stay proceedings in a case is a matter within the Court's discretion.

                                  27   See Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 806 (N.D. Cal. 1998) (citing Landis v.

                                  28                                                     1
                                       Case No. 20-CV-08624-LHK
                                       ORDER GRANTING MOTION TO STAY CASE PENDING INTER PARTES REVIEW
                                          Case 5:20-cv-08624-LHK Document 123 Filed 08/26/21 Page 2 of 3




                                   1   Am. Water Works & Elec. Co., 299 U.S. 248, 254–55 (1936)). “Courts have inherent power to

                                   2   manage their dockets and stay proceedings, including the authority to order a stay pending

                                   3   conclusion of a PTO reexamination.” Finjan, Inc. v. Symantec Corp., 139 F. Supp. 3d 1032, 1035

                                   4   (N.D. Cal. 2015) (quoting Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426–27 (Fed. Cir. 1988)).

                                   5   Courts have recognized “a liberal policy in favor of granting motions to stay proceedings pending

                                   6   the outcome of USPTO reexamination or reissuance proceedings.” Id. (citation omitted).

                                   7          Courts consider three factors when determining whether to grant a stay pending IPR. The

                                   8   first factor is whether the litigation has progressed significantly enough for a stay to be disfavored.

                                   9   See AT&T Intellectual Prop. I v. Tivo, Inc., 774 F. Supp. 2d 1049, 1052 (N.D. Cal. 2011) (granting

                                  10   stay where parties had not exchanged expert reports and court had not held claim construction

                                  11   hearing). Here, the parties have not yet filed any of their claim construction briefs, which

                                  12   demonstrates that the case is still in its early stages. ECF No. 99 (“Case Management Order”).
Northern District of California
 United States District Court




                                  13   Additionally, the parties are still at the beginning of fact discovery. According to Defendant,

                                  14   Plaintiff had produced only 261 documents as of August 5, 2021. ECF No. 118-1.

                                  15          The second factor is whether granting a stay could simplify the litigation. Finjan, 139 F.

                                  16   Supp. 3d at 1035 (citation omitted). “A stay may also be granted in order to avoid inconsistent

                                  17   results . . . or avoid needless waste of judicial resources.” Evolutionary Intelligence LLC v. Apple,

                                  18   Inc., 2014 WL 93954, at *2 (N.D. Cal. Jan. 9, 2014). Here, Plaintiff has asserted seven patents,

                                  19   including U.S. Patent No. 10,087,408 and two related patents (“the ’408 family”). Because the

                                  20   pending IPRs could result in invalidation of all the asserted claims of the ’408 family, the second

                                  21   factor weighs in favor of a stay. Although the PTAB has not yet instituted the IPRs, courts

                                  22   routinely stay lawsuits pending institution decisions. PersonalWeb Tech., LLC v. Apple Inc., 69 F.

                                  23   Supp. 3d 1022, 1027 (N.D. Cal. 2014).

                                  24          Finally, the third factor—whether a stay prejudices Plaintiff or gives Defendant a clear

                                  25   tactical advantage—does not weigh against a stay at this early litigation stage. Id. at 1029

                                  26   (collecting cases for proposition that “delay necessarily inherent in any stay” does not constitute

                                  27   undue prejudice). Moreover, Defendant filed its motion to stay just two weeks after filing its IPR

                                  28                                                      2
                                       Case No. 20-CV-08624-LHK
                                       ORDER GRANTING MOTION TO STAY CASE PENDING INTER PARTES REVIEW
                                          Case 5:20-cv-08624-LHK Document 123 Filed 08/26/21 Page 3 of 3




                                   1   petitions, and there is no evidence of gamesmanship on Defendant’s part. See Mot. at 3.

                                   2          Therefore, the Court, in its discretion, hereby STAYS the case until the Court orders

                                   3   otherwise. The parties shall inform the Court within two business days of the PTAB’s completion

                                   4   of the three IPRs. The Clerk shall administratively close the file. This is a purely administrative

                                   5   procedure that does not affect the rights of the parties.

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: August 26, 2021

                                   9                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      3
                                       Case No. 20-CV-08624-LHK
                                       ORDER GRANTING MOTION TO STAY CASE PENDING INTER PARTES REVIEW
